DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a computer system comprising: at least one processor or circuit programmed to: give an object to a player who has satisfied a given game condition (certain methods of organizing human activity); give a given prize to an owner player having the object when the owner player has satisfied a given prize giving condition (certain methods of organizing human activity); confiscate the object from the owner player when an act between the owner player and another player satisfies a confiscation condition, and turn the another player to a new owner player (certain methods of organizing human activity). Each of the underlined portions listed previously are certain methods of organizing human activity. That is, each of them describe a process to get a user to do certain tasks and by giving them something in return. This judicial exception is not integrated into a practical application because the claims are just addressed to a technological field, that is the abstract idea is only applied onto a generic purpose computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are generic computing parts, that is “at least one processor or circuit.” Merely applying an abstract idea onto a generic purpose computer is not sufficient to bring it into patent eligibility.
	All dependent claims have been analyzed but they do not cure the deficiencies of the independent claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim 4, there is no antecedent basis for “the number of acts” and thus it is not clear what is trying to be claimed here.
	With regard to claim 7, there is no antecedent basis for “the act”
	With regard to claim 16, it claims “to control matching of a player participating in the game; and control for identifiable display of the owner player upon the matching when the participating player is the owner player.” It is unclear what matching is actually happening here. For the purposes of examination, it has been treated that that the matching is between the object given to a player to match them to a player.
	With regard to claims 17 and 18, the claims start out with the article “A” and thus it seems like these should be independent claims, but then they go on to reference claim 1 and 17 and thus appear to be dependent claims. As such it is unclear whether these are independent or dependent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pokémon Go as evidenced Pokémon Go Wiki (hereinafter, “Pokémon”) in view of US Patent Application Publication No. 2009/0017913 to Bell.
	With regard to claim 1, Pokémon discloses a computer system comprising: at least one processor or circuit (understood in the context of the art) programmed to: give an object to a player who has satisfied a given game condition (Kinds of Pokémon Eggs; wherein the user has to get the eggs from gyms or Pokéstops); give a given prize to an owner player having the object when the owner player has satisfied a given prize giving condition (Kinds of Pokémon, Hatching Pokémon Eggs).
	Pokémon does not appear to be explicitly clear about confiscating an object. However, Bell teaches confiscate the object from the owner player when an act between the owner player and another player satisfies a confiscation condition, and turn the another player to a new owner player (0114).
	With regard to claim 2, Pokémon discloses wherein giving the prize comprises variably controlling a prize item to be given to the owner player (Pokémon Eggs hatchlings)
	With regard to claim 3 Pokémon discloses wherein controlling the prize item comprises variably controlling the prize item based on a play history of the owner player while the confiscation condition is not satisfied (Kinds of Pokémon Eggs; Pokémon Eggs hatchlings).
	With regard to claim 4, Pokémon discloses wherein the play history includes the number of acts not satisfying the confiscation condition (Kinds of Pokémon Eggs, wherein the user has to perform spinning at the Pokéstop).
	With regard to claim 5, Pokémon discloses wherein the play history includes a state of the act when the act does not satisfy the confiscation condition (Kinds of Pokémon Eggs; Pokémon Eggs hatchlings).
	With regard to claim 6, Pokémon discloses wherein the play history includes a length of a period in which the confiscation condition is not satisfied (Kinds of Pokémon Eggs; Pokémon Eggs hatchlings).
	With regard to claim 7, Pokémon discloses wherein the play history includes frequency of the act (Kinds of Pokémon Eggs; Pokémon Eggs hatchlings).
	With regard to claim 8, Pokémon discloses wherein controlling the prize item includes variably controlling the prize item based on a parameter value of the owner player at the time of the object being given after the game condition is satisfied (Pokémon Eggs hatchlings).
	With regard to claim 9, Pokémon discloses wherein the at least one processor or circuit is further programmed to reset change control for the prize item when the prize is given to the owner player after the prize giving condition is satisfied (Hatching Pokémon Eggs wherein the incubator becomes available again after hatching)

	With regard to claim 10, the combination of Pokémon and Bell teaches wherein giving the prize comprises giving the prize by regarding satisfying the confiscation condition as satisfying the prize giving condition (Pokémon at Hatching Pokémon Eggs, Bell at 0114).
	With regard to claim 11, Pokémon discloses wherein controlling the prize item comprises variably controlling the prize item based on a parameter value of the owner player and/or a parameter value of the another player at the time of the act satisfying the confiscation condition (Kinds of Pokémon Eggs; Trivia.
	With regard to claim 12, Bell teaches wherein confiscating comprises confiscating the object from the owner player and turning the owner player to a non-owner player when the prize is given (0114).

	With regard to claim 13, Pokémon discloses wherein the at least one processor or circuit is further programmed to perform a control for presenting the prize item to the owner player (Pokémon Eggs hatchlings).

	With regard to claim 14, Pokémon discloses wherein the at least one processor or circuit is further programmed to control at least one of the game conditions, the prize giving condition, and the confiscation condition (Kinds of Pokémon Eggs; Pokémon Eggs hatchlings).

	With regard to claim 15, Pokémon discloses wherein the at least one processor or circuit is further programmed to control presenting at least one of the game conditions, the prize giving condition, and the confiscation condition to players participating in the game (Kinds of Pokémon Eggs; Pokémon Eggs hatchlings).

	With regard to claim 16, Pokémon discloses wherein the at least one processor or circuit is further programmed to control matching of a player participating in the game; and control for identifiable display of the owner player upon the matching when the participating player is the owner player (Kinds of Pokémon Eggs; Pokémon Eggs hatchlings; wherein the user is matched with an appropriate level egg to user experience level).
	Claims 17 and 18 add a computer system and player terminal which is understood to one of ordinary skill in the art to be included in Pokémon.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to combine the teachings of Bell with that of Pokémon so that users could specifically battle other users to obtain possession of items, thus making the game more engaging between users.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Trent Liddle/Primary Examiner, Art Unit 3715